Citation Nr: 0830062	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-29 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in November 2007.  This matter was 
originally on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's hypertension has been aggravated by service-
connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension is aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.310(a) (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  The 
Board further notes that any notice defect with respect to 
the elements of effective date and degree of disability will 
be remedied by the RO when effectuating the award of 
benefits.  


Analysis 

The veteran contends that he is entitled to service 
connection for hypertension as secondary to his service-
connected diabetes mellitus.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.310 were amended.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service- connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant. 

In the present case, the medical evidence of record clearly 
shows that the veteran currently suffers from hypertension.  
VA examination reports dated in March 2003 and, most 
recently, in December 2007 include diagnoses of hypertension.  
The veteran's VA treatment records also contain findings of 
hypertension.  

In addition, the competent medical evidence of record shows 
that the veteran's current hypertension is related to his 
service-connected diabetes.  In so finding, the Board 
recognizes that the March 2003 VA medical examiner concluded 
that the veteran's hypertension was less likely than not 
related to his diabetes as a causative factor and the 
December 2007 VA medical examiner similarly concluded that it 
was less likely than not that the veteran's hypertension was 
caused by service-connected diabetes.  Thus, service-
connected diabetes mellitus is not shown to have caused 
hypertension.  However, it is noted that the December 2007 VA 
medical examiner found that hypertension was more likely than 
not aggravated by the veteran's diabetes mellitus.  The 
examiner provided a sound rationale for the conclusion based 
on review of the claims folder and examination of the veteran 
and the opinion is afforded great probative value.  It is 
also noted that the veteran submitted a private opinion from 
a physician assistant (P.A.) from whom he receives treatment 
for his hypertension and the P.A. wrote that he believed that 
the veteran's diabetes was a significant contributing factor 
(i.e., greater than 50 percent probability) to his fairly 
severe hypertension problem.  He based his opinion on review 
of the veteran's office treatment records and it is also 
afforded significant probative value.  Moreover, the Board 
observes that there is no competent medical opinion to the 
contrary of record.    

As the competent medical evidence shows that the veteran's 
hypertension has been aggravated by service-connected 
diabetes, an award of service connection for hypertension on 
a secondary basis is warranted.  


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


